Citation Nr: 0916339	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-37 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a reduction in the rating from 30 to 20 percent 
for the Veteran's residuals of a left knee meniscectomy was 
proper.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left knee meniscectomy with 
arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  As support for his claim, the Veteran 
testified at a hearing before RO personnel in November 2007.     

In a December 2006 statement, the Veteran also requested a 
Board videoconference hearing.  However, he postponed that 
request in correspondence received in May 2008.  Further, he 
failed to report for the rescheduled videoconference hearing 
scheduled in February 2009.  He has not explained his absence 
or requested to reschedule the hearing.  Therefore, the 
videoconference hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).  In any event, in a February 
2009 statement the Veteran's representative clarified that a 
November 2008 Informal Hearing Presentation (IHP) was 
submitted in lieu of the hearing.  See 38 C.F.R. § 20.700(d) 
(2008).  

The Board sees the Veteran submitted additional medical 
evidence after certification of his appeal.  But he waived 
his right to have the RO initially consider this additional 
evidence in his November 2008 IHP.  See 38 C.F.R. §§ 20.800, 
20.1304 (2008).  Regardless, because the Board is granting 
restoration of his original rating in addition to granting a 
separate rating for arthritis, the Veteran would not be 
prejudiced by the Board's initial consideration of this 
evidence.  38 C.F.R. § 20.1304(c)(2008).  Thus, the Board 
accepts this evidence for inclusion in the record and 
consideration by the Board at this time.

Finally, in the November 2008 IHP, the Veteran's 
representative raised the issue of a total disability rating 
based on individual unemployability (TDIU) pursuant to 
38 C.F.R. § 4.16 (a).  The Veteran has been unemployed since 
1995.  A review of the claims folder further reveals that 
this issue may have been implicitly raised in an earlier 
August 2006 VA examination.  In any event, at this juncture, 
the record reasonably raises a claim for a TDIU.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995) (VA's duty to 
assist includes identifying and adjudicating all claims 
reasonably raised by the record whether or not formally 
claimed).  See, too, Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); and 
VAOPGCPREC 6-96 (Aug. 16, 1996).  Yet there is no indication 
the RO has advised the Veteran of this potential additional 
benefit or has otherwise addressed this matter.  So it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The 30 percent rating for residuals of a left knee 
meniscectomy was in effect from September 9, 1994 to February 
1, 2006, a period of more than five years.  

2.  The Veteran was not sent a rating decision proposing the 
reduction prior to the November 2005 final action.  He also 
was not given 60 days to present additional evidence to show 
that compensation levels should have continued at 30 percent 
for his service-connected left knee disability.

3.  The November 2005 rating decision that reduced the rating 
for the left knee, the October 2006 statement of the case 
(SOC), and the February 2008 supplemental statement of the 
case (SSOC), reflect that the RO failed to consider, and 
provide notice of, the provisions of 38 C.F.R. § 3.344.    

4.  Although the Veteran is already in receipt of the maximum 
rating for severe left knee instability, he also has 
degenerative joint disease (i.e., arthritis) in his left knee 
associated with his service-connected instability.  Although 
functional loss is present, the medical evidence of record 
does not demonstrate right knee limitation of flexion to 
30 degrees, or any compensable limitation of extension.  

CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected 
residuals of a left knee meniscectomy from 30 percent to 20 
percent disabling, effective February 1, 2006, was not in 
accordance with law, the criteria for restoration of the 30 
percent rating are met.  38 U.S.C.A. § 1155, 5103, 5103A, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 
(2008).

2.  The criteria are also met for a separate initial 10 
percent rating, but no greater, for arthritis associated with 
his service-connected residuals of a left knee meniscectomy.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regard to the increased rating issue, review of the 
claims folder reveals only limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
Veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

As to the reduction issue, although proper procedural 
notification was not followed under 38 C.F.R. § 3.105(e), his 
30 percent rating is being fully restored, such that this 
error is inconsequential and, therefore, at most harmless 
error.  See 38 C.F.R. § 20.1102.
 


Governing Laws and Regulations for Reduction

A Veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a 
Veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.13 (2008); see also Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations. Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

It is essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.   38 C.F.R. § 4.1.  If an 
examination report does not contain sufficient detail, or the 
diagnosis is not supported by the findings on the examination 
report, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.  When any change in evaluation is 
to be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. § 
4.13.  Finally, it must be considered that the basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Procedurally, where a reduction in an evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  In 
addition, the RO must notify the Veteran that he has 60 days 
to present additional evidence showing that compensation 
should be continued at the present level.  The Veteran is 
also to be informed that he may request a predetermination 
hearing, provided that the request is received by the VA 
within 30 days from the date of the notice.  If no additional 
evidence is received within the 60 day period and no hearing 
is requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
Veteran expires.  38 C.F.R. § 3.105(e).

As to the propriety of the reduction, for reductions in 
rating to be properly accomplished, specific requirements 
must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  In certain rating 
reduction cases, VA benefits recipients are to be afforded 
greater protections, set forth in 38 C.F.R. §3.344(a)(b).  
Where a Veteran's schedular rating has been both stable and 
continuous for five years or more, as is the case here, the 
rating may be reduced only if the examination on which the 
reduction is based is at least as full and complete as that 
used to establish the higher evaluation.  38 C.F.R. § 
3.344(a).  Ratings on account of a disease subject to 
temporary or episodic improvement will not be reduced on the 
basis of any one examination, except in those instances where 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Id.  Moreover, 
though material improvement in the mental or physical 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 
324 (1995); Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).   

The law provides that where a rating reduction was made 
without observance of law, although a remand for compliance 
with that law would normally be an adequate remedy, in a 
reduction case the erroneous reduction must be vacated and 
the prior rating restored.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  In fact, the U.S. Court of Appeals for 
Veterans Claims (Court) has consistently held that when VA 
reduces a Veteran's disability rating without following the 
applicable regulations, the reduction is void ab initio and 
will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 
(1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens 
v. Brown, 7 Vet. App. 320, 324 (1995).  

The Board is required to establish, by a preponderance of the 
evidence, that a rating reduction on appeal is warranted.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).     

Analysis - Reduction

By way of a February 1967 rating decision, the RO originally 
awarded the Veteran a 10 percent rating for residuals of a 
left knee meniscectomy under Diagnostic Code 5259, effective 
October 1, 1967.  

As of March 11, 1985, this rating was increased to 20 percent 
under Diagnostic Code 5257, recurrent subluxation or lateral 
instability of the knee.  

As of September 9, 1994, this rating was increased to 30 
percent under Diagnostic Code 5257.  

However, as of February 1, 2006, this rating was reduced from 
30 to 20 percent under Diagnostic Code 5257.  The RO 
effectuated this reduction in the November 2005 rating 
decision on appeal.  The November 2005 rating decision, which 
reduced the left knee rating from 30 to 20 percent, was based 
on the findings of a September 2005 VA examination.  

Initially, the Board sees that in the November 2005 rating 
decision, the RO indicated that the procedural requirements 
of 38 C.F.R. § 105(e) were not applicable here, since the 
reduction did not reduce the total amount of compensation 
payable when considering all the Veteran's service-connected 
disabilities under 38 C.F.R. § 4.25 (combined ratings table).  
In this regard, in the precedential opinion VAOPGCPREC 71-91 
(Nov. 1991), the General Counsel for VA held that the 
provisions of 38 C.F.R. § 3.105(e) do not apply where there 
is no reduction in the amount of compensation payable.  It 
reasoned that this regulation is only applicable where there 
is both a reduction in evaluation and a reduction or 
discontinuance of compensation payable.  Therefore, where the 
evaluation of a specific disability is reduced but the amount 
of compensation is not reduced because of a simultaneous 
increase in the evaluation of one or more other disabilities, 
§ 3.105(e) is not applicable.  See also Stelzel v. Mansfield, 
508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not 
obligated to provide a Veteran with sixty days notice before 
making a disability ratings decision effective if the 
decision did not reduce the overall compensation paid to the 
Veteran).

However, in the present case, the provisions of 38 C.F.R. 
§ 105(e) do in fact apply to the reduction.  As the result of 
the reduction effective February 2, 2006, the total amount of 
compensation payable has been reduced from $466 to $324 (see 
RO's November 2005 notice letter).  This is reflected by the 
fact that when the reduction became effective on effective 
February 2, 2006, the Veteran's combined evaluation for his 
two service-connected disabilities (i.e., his left and right 
knees) was reduced from 40 to 30 percent.  See 38 C.F.R. 
§ 4.25) (combined ratings table) and 38 C.F.R. § 4.26 
(bilateral factor).  As such, the RO was incorrect in its 
assertion that the total amount of compensation remained 
unchanged after the reduction.  Therefore, the procedural 
requirements of 38 C.F.R. § 105(e) are still applicable in 
the present case, as the reduction in the evaluation for the 
Veteran's left knee also reduced the total compensation 
payable to him.  

Nothwithstanding, a review of the claims folder reveals that 
the Veteran was not sent a rating decision proposing the 
reduction prior to the November 2005 final action, setting 
forth all materials facts and reasons, in accordance with 
38 C.F.R. § 3.105(e).  In essence, he was not provided any 
due process for the rating reduction.  He was not given 60 
days to present additional evidence to show that compensation 
levels should have continued at 30 percent for his left knee.  
Furthermore, as evidenced above, the 30 percent rating for 
the disability under consideration was in effect for more 
than five years from 1994 to 2006.  Hence, the provisions of 
38 C.F.R. § 3.344(a) and (b) are for application.  However, 
the November 2005 rating decision that reduced the rating for 
the left knee, the October 2006 SOC, and the February 2008 
SSOC, reflect that the RO failed to consider, and provide 
notice of, the provisions of 38 C.F.R. § 3.344.  The RO did 
not address whether the September 2005 VA examination used as 
a basis for the reduction was as full and complete as the 
September 1994 private examination of Dr. H.B., on which the 
30 percent rating was established, or whether the evidence 
demonstrated material improvement reasonably certain to 
continue under the ordinary conditions of life.  See 38 
C.F.R. § 3.344(a); Kitchens, 7 Vet. App. at 324 (1995); 
Brown, 5 Vet. App. at 420-421 (1993).  In addition, neither 
the rating decision, nor SOC, nor SSOC includes a citation 
to, or discussion of the applicable regulation - 38 C.F.R. § 
3.344.

The Board emphasizes that failure to consider and apply the 
provisions of 38 C.F.R. § 3.344, as is the case here, renders 
a rating decision void ab initio.  Such an omission is error 
and not in accordance with the law.  Greyzck, 12 Vet. App. at 
292; Hayes, 9 Vet. App. at 73; Kitchens, 7 Vet. App. at 324.  
In any event, a review of the medical evidence of record 
including the September 1994 private examination of Dr. H.B., 
subsequent VA treatment records, and VA examinations dated in 
March 1999, September 2005, August 2006, and January 2008 do 
not reflect sustained improvement with his left knee 
sufficient to warrant the reduction from 30 to 20 percent.  
See 38 C.F.R. § 3.344(a).  In fact, some of the evidence may 
reveal a worsening of his left knee disability.   

Accordingly, the 30 percent rating assigned for residuals of 
a left knee meniscectomy under Diagnostic Code 5257 must be 
restored, effective February 1, 2006.  Given the outcome 
warranted in view of this procedural defect, the Board need 
not address in a detailed fashion, from an evidentiary 
standpoint, the actual merits of the reduction.
  
Governing Laws and Regulations for Higher Disability Ratings

The Board must now also address the Veteran's June 2005 claim 
for a higher rating in excess of 30 percent for his left 
knee.  The issue of a higher rating in excess of 30 percent 
for the left knee has also been developed and adjudicated by 
the RO in response to the Veteran's claim, and as such is 
properly before the Board at this time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The left knee issue on appeal arises from a claim for an 
increased rating received in June 2005.  As a result, only 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court recently held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  That is to say, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  And if there have, the 
Board may "stage" the rating.  The relevant temporal focus 
for adjudicating the level of disability of an increased 
rating claim is from the time period one year before the 
claim was filed (in this case, June 2004) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).  While older evidence is not necessarily irrelevant, 
it is generally not needed to determine the effective date of 
an increased rating.  See Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59 (emphasis added).  

Analysis - Higher Rating for Left Knee

The Veteran's service-connected left knee disability is rated 
at 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, for other impairment of the knee such as recurrent 
subluxation or lateral instability.  This rating is the 
maximum rating available under this Diagnostic Code.  

According to Diagnostic Code 5257, which rates "other" knee 
impairment, to include recurrent subluxation or lateral 
instability, a 10 percent rating will be assigned with 
evidence of slight recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a maximum 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2008), 
pain is inapplicable to ratings under Diagnostic Code 5257 
because it is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions." 38 C.F.R. § 4.6.  

As noted above, 30 percent is the maximum rating available 
under Diagnostic Code 5257.  As such, the Veteran may only 
receive a higher rating under a different diagnostic code or 
on an extra-schedular basis.  However, there is no evidence 
of ankylosis of the knee (Diagnostic Code 5256), or 
impairment of the tibia and fibula (Diagnostic Code 5262).  A 
review of VA treatment records and VA examinations dated in 
September 2005, August 2006, and January 2008 does not 
support application of either of these diagnostic codes.  
Therefore, these diagnostic codes will not be applied.  Thus, 
the Veteran's left knee instability will continue to be rated 
as 30 percent disabling under Diagnostic Code 5257.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).

However, as far back as a November 1966 VA examination, 
arthritis has been associated with the Veteran's service-
connected left knee injury.  Moreover, a recent January 2008 
VA examiner opined that the Veteran's "severe" left knee 
arthritis, substantiated by X-ray, was "more likely than 
not" related to his earlier in-service injury.  The Board 
emphasizes that effective July 1997, a Veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, if a separate rating is 
based on additional disability.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997); see also Esteban v. Brown, 6 
Vet. App. 259 (1994) (Veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a Veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  

Traumatic arthritis (under Diagnostic Code 5010) is rated 
analogous to degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis, when established by X-ray 
findings, in turn is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are 
Diagnostic Code 5260 for flexion and Diagnostic Code 5261 for 
extension.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Code 5003.  For purposes of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 also 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Therefore, the Board will continue to evaluate his left knee 
disability as 30 percent disabling under Diagnostic Code 
5257, but will also consider a separate rating under 
Diagnostic Codes 5003 and 5010 since the Veteran has 
arthritis, aside from the instability.  It follows that the 
Board will also evaluate his left knee disability under 
Diagnostic Codes 5260 and 5261 for limitation of motion on 
flexion and extension, respectively, to determine if he is 
entitled to a higher rating.  

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71a, 
Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  

Here, the evidence of record supports a separate initial 10 
percent rating for left knee arthritis.  38 C.F.R. § 4.7.  VA 
examinations of record dated in March 1999, September 2005, 
August 2006, and January 2008 reflect X-ray evidence of 
left knee arthritis seen with noncompensable limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260.  The above VA examinations also document symptoms such 
as crepitus, grinding, pain at the latter end of motion, 
swelling, tenderness, use of a cane, crutches, as well as a 
knee brace, and other factors of functional loss.  Notably, 
his arthritis has been described as "severe."  In this 
regard, read together, Diagnostic Code 5003 and 38 C.F.R. § 
4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  This 
separate 10 percent rating is based on the Veteran's problems 
with his left knee arthritis, as cited above, without 
consideration of the knee instability, which receives a 
separate 30 percent evaluation.  

But upon review of the evidence, a higher 20 percent rating 
for the Veteran's left knee arthritis is not warranted.  
38 C.F.R. § 4.7.  VA examinations and VA outpatient treatment 
records do not even reveal limitation of flexion to 30 
degrees or any compensable limitation of extension limited 
for the left knee, even with consideration of pain and other 
functional loss.  See March 1999 VA examination (range of 
motion from 0 to 105 degrees), September 2005 VA examination 
(range of motion of 5 to 100 degrees, with pain beginning at 
90 degrees), August 2006 VA examination (range of motion of 0 
to 100 degrees), August 2006 VA treatment record (range of 
motion of 0 to 115 degrees), and January 2008 VA examination 
(range of motion of 0 to 110 degrees).  

In fact, without consideration of the frequent pain, 
swelling, crepitus, tenderness, and other functional loss 
affecting daily activities and employment, documented by VA 
physicians, the current 10 percent evaluation available under 
Diagnostic Codes 5003, 5010, and 5260 for arthritis could not 
be justified.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 206.

However, a separate rating for limitation of extension is not 
for application because the evidence does not show any 
compensable limitation of extension under Diagnostic Code 
5261, even when considering functional loss.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained fairly consistent throughout 
the course of the period on appeal and as such staged ratings 
are not warranted.  

Accordingly, the Board finds that the evidence supports an 
initial separate 10 percent rating, but no higher, for left 
knee arthritis with limitation of flexion, associated with 
the Veteran's service-connected left knee instability.  
38 C.F.R. 
§ 4.3.   

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  
Initially, since the rating criteria reasonably describe the 
claimant's disability level and symptomatology, including 
functional loss, the Veteran's disability picture is 
contemplated by the Rating Schedule, such that the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 
(2008); VAOPGCPREC 6-96.  In any event, the Board finds no 
evidence that the Veteran's left knee disability markedly 
interferes with his ability to work, meaning above and beyond 
that contemplated by his separate schedular ratings.  
Generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In fact, the Veteran's 
November 2007 hearing testimony and an August 2008 VA 
cardiology letter discuss the significant impact of his 
nonservice-connected cardiovascular, hypertensive, and 
diabetic disorders which most clearly impact his ability to 
work and his activities of daily living.  

Finally, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations due 
solely to his service-connected left knee disability, to 
suggest he is not adequately compensated for his disability 
by the regular Rating Schedule.  VAOPGCPREC 6-96.  His 
evaluation and treatment for his service-connected left knee 
has been primarily on an outpatient basis, with only some 
inpatient treatment during and after service.   





ORDER

As the reduction in the rating from 30 to 20 percent for the 
Veteran's residuals of a left knee meniscectomy was not 
proper, restoration of the 30 percent rating is granted, 
effective February 1, 2006.  

An additional 10 percent rating is granted for left knee 
arthritis, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


